DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on September 8, 2022 have been fully considered.
Claim 1 (at lines 11-14) has been amended to recite the new limitation, 
“wherein the production line is under near super-critical conditions and only a part of the production line is in oscillatory flow mode because the combined gas and liquid-like properties of the supercritical fluid dampen the oscillatory flow.”
	The examiner has interpreted this limitation to mean that the damping of oscillatory flow in a particular part of the production line occurs as a natural result of having super-critical fluids present in said particular part of the production line.
Chen et al. does not appear to disclose that the production line is operated under near super-critical conditions, or that a super-critical fluid is present in a part of the production line.  
Therefore, the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,662,623) in view of Souhrada et al. (US 4,271,007) has been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of the newly discovered prior art to Parosa (US 2015/0175917) and Bathurst (WO 2009/064204).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “the pumping means” (at line 3) lacks proper positive antecedent basis, and it is unclear as to its relationship with the “pumping means (PM)” (at lines 3-4). 
	Also, the newly added limitation, “the production line is under near super-critical conditions and only a part of the production line is in oscillatory flow mode because the combined gas and liquid-like properties of the supercritical fluid dampen the oscillatory flow” (at lines 11-14) renders the claim indefinite.
	Firstly, “the supercritical fluid” (at lines 13-14) lacks proper positive antecedent basis, and its relationship with the “biomass” is unclear.
Secondly, the limitation sets forth that the production line is “under near super-critical conditions” (at lines 11-12), but the limitation later states that the production line contains “supercritical fluid” (at line 14).
	Thirdly, the limitation “only a part of the production line is in oscillatory flow mode” (at line 12) is unclear because the claim sets forth “the flow in at least part of the tubular reactor oscillates” (at line 8-9).  The relationship between the “only a part of the production line” and the “at least part of the tubular reactor” is unclear.
	Fourthly, the limitation “the production line is under near super-critical conditions” (at lines 11-12) indicates that the entire production line is under near super-critical conditions.  As shown in FIG. 1, a production line 10 comprises all elements, including a first part 1, a second part 2, a third part 3, a pumping means PM 20, a heating means HM 30, and a cooling means CM 40.  However, it appears that only the third part 3, which includes a conversion zone CZ, would be under (near) supercritical fluid conditions SCF (see, e.g., specification at page 12, line 27, to page 13, line 2; page 15, lines 24-27).
	Lastly, the phrase “liquid-like” (at line 13) is considered indefinite because the word “like” extends the scope of the expression to render it indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Parosa (US 2015/0175917) in view of Souhrada et al. (US 4,271,007).
Parosa discloses a method for producing bio-fuel or other bio-based chemicals from biomass under continuous flow (i.e., a process for hydrothermal liquefaction of biomass to produce products including a biooil having a high calorific value, see paragraph [0021]; the process can be conducted as a continuous operation, see paragraph [0032]) comprising:
operating a production line (see FIG. 2) which includes,
a tubular reactor (i.e., defined by piping which traverses a heat exchanger chamber 130 and a reactor chamber 140);
pumping means (i.e., high-pressure pumps 120; NOTE: the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to pumps, and equivalents thereof, as described by Applicant’s specification at page 14, lines 1-7) capable of pumping the biomass 200 through the tubular reactor under a controlled pressure and flow (i.e., under a pressure of 220 - 250 atm, see paragraph [0023]);
heating means (i.e., heat exchanger 130,131, see paragraph [0023]; NOTE: the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heat exchanger, such as a combined heat exchanger of a cooler and a heater, and equivalents thereof, as described by Applicant’s specification at page 19, line 30, to page 20, line 2) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor (i.e., the incoming biomass 200 is preheated in the heat exchanger 130,131 using thermal energy from a hot mixture of biooils, water vapor, and other substances developed from the process of biomass liquefaction in the reactor chamber 140); and
cooling means in thermal contact with a second part of the tubular reactor (i.e., heat exchanger 130,131, see paragraphs [0023], [0031]; NOTE: the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heat exchanger, such as a combined heat exchanger of a cooler and a heater, and equivalents thereof, as described by Applicant’s specification at page 19, line 30, to page 20, line 2) for cooling the biomass under conversion (i.e., the hot mixture of biooils, water vapor, and other substances developed from the process of biomass liquefaction in the reactor chamber 140 is cooled in the heat exchanger 130,131 because its thermal energy is released to the incoming biomass 200 to preheat the incoming biomass); and
thermo-chemically converting the biomass in the tubular reactor (i.e., performing a hydrothermal liquefaction process which converts the biomass into products including biooils 202, wherein the process is conducted under high-temperature and high-pressure conditions so that the water functions as a very aggressive solvent that triggers depolymerization of the biomass, see paragraphs [0021]).
Parosa discloses maintaining a part of the production line under near super-critical conditions (i.e., in a first stage of the heating process using the heat exchanger 130,131, “… the temperature of the biomass is raised to at least 150° C - 250° C”; see paragraph [0023]).  
Parosa also discloses maintaining a conversion zone of the production line under super-critical conditions, such that a supercritical fluid is present in the conversion zone (i.e., in a second stage of the heating process using the energy of microwave radiation 150, “… the preheated biomass 200 is pushed under high pressure to the interior of the reactor 140, where it is heated in its full volume to the required temperature, i.e. approx. 374° C. -400° C.”, see paragraph [0024]; the heating is controlled “… so as to retain water in the critical state and retain temperature inside the reactor 140 at 374° C. to 400° C,” see paragraph [0025]).
Parosa also discloses that the conversion of the biomass under the high-temperature and high-pressure conditions generates solid carbon as another product (i.e., a solid fraction 203, which is transported to a dryer 170 to obtain biocoal 204; see paragraph [0031]).
Parosa further suggests that the biomass 200 to be processed may be viscous (see paragraph [0030]).  
Parosa, however, fails to disclose that the method further comprises operating the pumping means 120 in a manner such that the flow in at least part of the tubular reactor oscillates, such that local flow has alternating direction between forward and backward.
Souhrada et al. discloses a production line (see FIG. 1) comprising: a tubular reactor (i.e.,
reactor tube 1; see column 3, lines 8-25); pumping means capable of pumping a feed material
through the production line under controlled pressure and flow (i.e., a feeding means 5 such as a pump, see column 4, lines 25-29; also, a pulsating mechanism 2 such as a reciprocating piston or diaphragm pump, see column 3, lines 54-57); and heating/cooling means for controlling a temperature of the production line (i.e., “If required, it can be heated by a gas or oil burner, by electric heater, or indirectly by a heated medium, or cooled by appropriate means,” see column 3, lines 23-25).  Specifically, Souhrada et al. discloses a method of operating the production line comprising: operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward (i.e., the pulsating mechanism 2 is used to generate an oscillating flow component that is superimposed on the reaction mass flowing through the tubular reactor; see column 2, lines 12-46).  Souhrada et al. further discloses that the invention has specific utility for preventing fouling and plugging in tubular reactors due to the deposition of solids on the walls of reactors, such as during any high temperature reaction involving hydrocarbons in which elemental carbon may be formed, wherein such deposition can undesirably lead to a decrease in the heat transfer rate, lessening formation of the desired product and/or increasing formation of unwanted byproducts, overheating of the tubular reactor, and more frequent shut-downs and cleaning cycles (see column 1, lines 5-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the pumping means in the production line of Parosa in a manner such that the flow in at least part of the tubular reactor oscillates, wherein the local flow has an alternating direction between forward and backward, because the oscillating flow component superimposed on the biomass flow through the tubular reactor would produce a turbulent flow that agitates the biomass and prevents the deposition of solids on the walls of the tubular reactor, thus overcoming the aforementioned problems caused by such deposition, as taught by Souhrada et al. (see column 1, lines 5-43; column 2, lines 12-20).  
The claimed “lower viscosity of the biomass and higher heat transfer” would be the natural result of the improved agitation and heat transfer rate produced by the oscillatory, turbulent flow conditions in the tubular reactor.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, the prior art does not indicate that super-critical fluids dampen oscillatory flow (such that only the portions of the production line which do not contain super-critical fluids experience oscillatory flow).  However, the combination of Parosa and Souhrada et al. is deemed to meet the claim because the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP § 2145.  In this case, Parosa discloses that supercritical fluid is present in the conversion zone (i.e., water is retained in the critical state in a conversion zone located in the reactor chamber 140, by maintaining the temperature inside of the tubular reactor at a temperature from 374° C - 400° C; see paragraphs [0024]-[0025]).  Therefore, the super-critical fluid in the conversion zone would inherently dampen any oscillatory flow within the conversion zone during the operation of the production line according to the modified method of Parosa.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bathurst (WO 2009/064204) in view of Souhrada et al. (US 4,271,007).
Bathurst discloses a method for producing bio-fuel or other bio-based chemicals from biomass (i.e., useful hydrocarbons or alternative fuels can be produced from the treatment of organic and waste feedstocks, such as biosolids sludge, de-lignitised timber, and algae, see page 7, lines 11-15; e.g., a hydrocarbon oil rich stream, which can be used in place of crude oil or similar, for producing diesel, aviation fuel, lubricating oil, petrol, or similar products, see page 20, lines 19-22) under continuous flow (i.e., “The process is a continuous process (as opposed to a batch process)…”, see page 17, lines 4-6); 
said method comprising operating a production line (i.e., a high pressure hydrothermal processing system 1; see FIG. 1) which includes,
a tubular reactor (i.e., tubular process fluid piping which traverses a pressurizing section 2, a processing section 3, and an output section 4 of the production line 1; also, the processing section 3 can include a processing vessel 20 comprising a first tube 21 and a second tube 22, as shown, or the processing vessel 20 can comprise a housing with an inlet and an outlet, with a heat exchanger disposed therebetween, not shown, see page 12, lines 21-30); 
pumping means capable of pumping biomass through the tubular reactor under a controlled pressure and flow (i.e., a pressurizing section 2 for pumping a biomass-containing feedstock 7, which includes a first pump 11 comprising a first piston/ram 12 and a second pump 17 comprising a second piston/ram 18, see page 8, line 13, to page 9, line 36; NOTE: the “pumping means” has been interpreted under 35 U.S.C. 112(f) as corresponding to pumps, and equivalents thereof, as described by Applicant’s specification at page 14, lines 1-7); 
heating means in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor (i.e., heating means along a section of conduit, or in other suitable locations, in the pressurizing section 2, not shown, see page 10, lines 1-4; or means for heating the feedstock via the transfer of heat from a space 26 of the processing vessel 20 to a space inside of the first tube 21, wherein the wall of the first tube 21 functions as a heat transfer surface, see page 11, lines 9-15, and page 11, line 34, to page 12, line 2; or a heating means 25, which heats the feedstock in a reaction zone 23 up to between 250° C and 400° C, see page 11, lines 17-27; or a counter-flow heat exchanger, not shown, located between the inlet and the outlet of the processing vessel, which heats the incoming feedstock using the outgoing feedstock that has already been heated, see page 12, lines 26-30; NOTE: the “heating means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a heater, such as a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, line 30, to page 20, line 2); and 
cooling means in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion (i.e., means for cooling the raw product stream via the transfer of heat from the space 26 of the processing vessel 20 into the space inside of the first tube 21, wherein the wall of the first tube 21 functions as a heat transfer surface, see page 11, line 29, to page 12, line 12; or a counter-flow heat exchanger, not shown, located between the inlet and the outlet of the processing vessel, which cools the hot raw product stream using the incoming feedstock, see page 12, lines 26-30; or additional cooling via a heat exchanger, not shown, see page 19, lines 20-23; NOTE: the “cooling means” has been interpreted under 35 U.S.C. 112(f) as corresponding to a cooler, such as a heat exchanger, and equivalents thereof, as described by Applicant’s specification at page 19, line 30, to page 20, line 2); and 
said method (see FIG. 2-3; page 17, line 4, to page 21, line 28) further comprising:
operating the pumping means 2 in a manner such that the biomass (i.e., as a pumpable feedstock 7 produced in step A; see page 17, line 23, to page 18, line 3) is pumped through the tubular reactor under a controlled pressure and flow (i.e., in steps B-D, the pumpable feedstock 7 is pressurized to the required processing pressure of between 100 bar to 350 bar by the pressurizing section 2, and the pressurized feedstock 7 is pumped into the processing section 3; see page 18, line 10, to page 19, line 9); and
thermochemically converting the biomass in the tubular reactor (i.e., in step E, the pressurized feedstock 7 is heated to its desired processing temperature of between 250° C and 400° C, and the feedstock undergoes a hydrothermal reaction in the processing vessel 20 to form a raw product stream 8, see page 19, lines 11-15).
Bathurst (see page 10, at lines 5-10) further discloses, 
“The processing section 3 includes processing means for heating pressurized feedstock to supercritical temperatures.  Typically, the feedstock will be heated to a temperature between 250° Celsius and 400° Celsius.  However, it is envisaged that the system and process of the invention may also be used to process feedstock at temperatures outside this range.” (with emphasis added).
The production line 1 (i.e., in the processing section 3) can therefore be considered to be under near super-critical conditions (i.e., when the temperature of the pressurized feedstock 7 approaches supercritical temperatures while it is being heated) and super-critical conditions (i.e., when the pressurized feedstock 7 has reached the supercritical temperatures, in particular, in a conversion zone comprising the reaction zone 23).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize the operating pressures and/or temperatures within the disclosed pressure and temperature ranges in the method of Bathurst, depending on the composition of biomass to be processed, in order to provide the necessary near super-critical or super-critical conditions for thermo-chemically converting the biomass into the desired bio-fuel products.
Bathurst further discloses that the feedstock to be processed can be viscous, corrosive, and dirty (see page 14, line 33, to page 15, line 3).  In one example (see Example 7, on page 24), the thermo-chemical conversion of biomass (i.e., cellulose fiber) produced a very thick sludge, which collected as a deposit on surfaces of the processing vessel.  The deposits were later removed via washing using a toluene based solvent.
Bathurst, however, fails to disclose that the method further comprises operating the pumping means in a manner such that the flow in at least part of the tubular reactor oscillates, such that local flow has alternating direction between forward and backward.
Souhrada et al. discloses a production line (see FIG. 1) comprising: a tubular reactor (i.e.,
reactor tube 1; see column 3, lines 8-25); pumping means capable of pumping a feed material
through the production line under controlled pressure and flow (i.e., a feeding means 5 such as a pump, see column 4, lines 25-29; also, a pulsating mechanism 2 such as a reciprocating piston or diaphragm pump, see column 3, lines 54-57); and heating/cooling means for controlling a temperature of the production line (i.e., “If required, it can be heated by a gas or oil burner, by electric heater, or indirectly by a heated medium, or cooled by appropriate means,” see column 3, lines 23-25).  Specifically, Souhrada et al. discloses a method of operating the production line comprising: operating the production line in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward (i.e., the pulsating mechanism 2 is used to generate an oscillating flow component that is superimposed on the reaction mass flowing through the tubular reactor; see column 2, lines 12-46).  Souhrada et al. further discloses that the invention has specific utility for preventing fouling and plugging in tubular reactors due to the deposition of solids on the walls of reactors, such as during any high temperature reaction involving hydrocarbons in which elemental carbon may be formed, wherein such deposition can undesirably lead to a decrease in the heat transfer rate, lessening formation of the desired product and/or increasing formation of unwanted byproducts, overheating of the tubular reactor, and more frequent shut-downs and cleaning cycles, such as cleaning by solvents (see column 1, lines 5-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the pumping means in the production line of Bathurst in a manner such that the flow in at least part of the tubular reactor oscillates, wherein the local flow has an alternating direction between forward and backward, because the oscillating flow component superimposed on the biomass flow through the tubular reactor would produce a turbulent flow that agitates the biomass and prevents the deposition of solids on the walls of the tubular reactor, thus overcoming the aforementioned problems caused by such deposition, as taught by Souhrada et al. (see column 1, lines 5-43; column 2, lines 12-20).  
The claimed “lower viscosity of the biomass and higher heat transfer” would be the natural result of the improved agitation and heat transfer rate produced by the oscillatory, turbulent flow conditions in the tubular reactor.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, the prior art does not indicate that super-critical fluids dampen oscillatory flow (such that only the portions of the production line which do not contain super-critical fluids experience oscillatory flow).  However, the combination of Bathurst and Souhrada et al. is deemed to meet the claim because the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP § 2145.  In this case, Bathurst (see FIG. 1) discloses that the biomass 7 is at supercritical temperatures in the conversion zone which comprises the reaction zone 23.  Therefore, super-critical fluid would be present in the reaction zone 23, and the super-critical fluid would inherently dampen any oscillatory flow within the reaction zone 23 during the operation of the production line according to the modified method of Bathurst.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of U.S. Patent No. 11,001,550 (hereafter US ‘550).  
US ‘550 (see ref. claim 7) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow comprising: 
operating a production line (i.e., “the production line of claim 1”) having a tubular reactor, pumping means capable of pumping the biomass through the tubular reactor under a controlled pressure and flow (i.e., “two double piston-based pumps”, see ref. claim 1), heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor (see ref. claim 1), and cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion (see ref. claim 1), so that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer (see ref. claim 7); and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 7).
US ‘550 (see ref. claim 9) also claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow comprising: 
operating the same production line as described above (i.e., “the production line of claim 1”; see ref. claim 1), wherein the operating is in a manner such that the production line (i.e., in a conversion zone (CZ) situated between the first part of the tubular reactor and the second part of the tubular reactor; see ref. claim 9) is under super-critical or near supercritical fluid conditions to induce biomass conversion; and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the production line in a manner such that (i) the flow in at least part of the tubular reactor oscillates (as recited in ref. claim 7) and (ii) the production line is under near super-critical or super-critical conditions (as recited in ref. claim 9) in the method of US ‘550 because one of ordinary skill in the art would have expected the combination of (i) and (ii) to enhance the thermo-chemical conversion of the biomass due to the additive effect of lowering the viscosity of the biomass, increasing the heat transfer, and inducing biomass conversion.  While US ‘550 does not specifically claim that the super-critical fluid (i.e., in the conversion zone (CZ), when it is maintained under the super-critical fluid conditions; see ref. claim 9) dampens oscillatory flow due to the combined gas and liquid-like properties of super-critical fluid, the further recognition of latent properties does not distinguish over the method of US ‘550.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of copending Application No. 17/203,794 (hereafter App. ‘794; see amendment filed on August 29, 2022). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
App. ‘794 (see ref. claim 2) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow comprising: 
operating a production line (i.e., “the production line of claim 1”) having a tubular reactor, pumping means (PM) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow, heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor, and cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion (see ref. claim 1), in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer (see ref. claim 2); and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 2).
App. ‘794 (see ref. claim 4) also claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow comprising: 
operating the same production line as described above (i.e., “the production line of claim 1”; see ref. claim 1), wherein the operating is in a manner such that the production line (i.e., in a conversion zone (CZ) situated between the first part and the second part of the tubular reactor; see ref. claim 4) is under super-critical or near super-critical conditions; and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the production line in a manner such that (i) the flow in at least part of the tubular reactor oscillates (as recited in ref. claim 2) and (ii) the production line is under super-critical or near super-critical conditions (as recited in ref. claim 4) in the method of App. ‘794 because one of ordinary skill in the art would have expected the combination of (i) and (ii) to enhance the thermo-chemical conversion of the biomass due to the additive effect of lowering the viscosity of the biomass, increasing the heat transfer, and inducing biomass conversion.  While App. ‘794 does not specifically claim that the super-critical fluid (i.e., in the conversion zone (CZ) when it is maintained under the super-critical fluid conditions; see ref. claim 4) dampens oscillatory flow due to the combined gas and liquid-like properties of super-critical fluid, the further recognition of latent properties does not distinguish over the method of App. ‘794.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of copending Application No. 17/203,796 (hereafter App. ‘796).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
App. ‘796 (see ref. claim 4) claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow  comprising: 
operating a production line (i.e., “the production line of claim 1”) having a tubular reactor, pumping means (PM) capable of pumping the biomass through the tubular reactor under a controlled pressure and flow (i.e., “two double piston based pumps”, see ref. claim 1), heating means (HM) in thermal contact with a first part of the tubular reactor for controlling the temperature in the tubular reactor (see ref. claim 1), and cooling means (CM) in thermal contact with a second part of the tubular reactor for cooling the biomass under conversion (see ref. claim 1), in a manner such that the flow in at least part of the tubular reactor oscillates such that local flow has alternating direction between forward and backward, resulting in lower viscosity of the biomass and higher heat transfer (see ref. claim 4); and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 4).
	App. ‘796 (see ref. claim 6) also claims a method for producing bio-fuel, or other bio-based chemicals, from biomass under continuous flow comprising: 
operating the same production line as described above (i.e., “the production line of claim 1”; see ref. claim 1), wherein the operating is in a manner such that the production line (i.e., in a conversion zone (CZ) situated between the first part and the second part of the tubular reactor; see ref. claim 6) is under super-critical or near super-critical conditions; and thermo-chemically converting the biomass in the tubular reactor (see ref. claim 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the production line in a manner such that (i) the flow in at least part of the tubular reactor oscillates (as recited in ref. claim 4) and (ii) the production line is under super-critical or near super-critical conditions (as recited in ref. claim 6) in the method of App. ‘796 because one of ordinary skill in the art would have expected the combination of (i) and (ii) to enhance the thermo-chemical conversion of the biomass due to the additive effect of lowering the viscosity of the biomass, increasing the heat transfer, and inducing biomass conversion.  While App. ‘796 does not specifically claim that the super-critical fluid (i.e., present in the conversion zone (CZ) when it is maintained under the super-critical fluid conditions; see ref. claim 6) dampens oscillatory flow due to the combined gas and liquid-like properties of super-critical fluid, the further recognition of latent properties does not distinguish over the method of App. ‘796.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774